CLD-028                                                                               NOT PRECEDENTIAL

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE THIRD CIRCUIT
                                           ___________

                                                     Nos. 14-3285
                                                     ___________

                                      IN RE: JAMES C. PLATTS,
                                                            Petitioner
                                ____________________________________

                           On a Petition for Writ of Mandamus from the
                United States District Court for the Western District of Pennsylvania
                        (Related to W.D. Pa. Crim. No. 2-07-cr-00021-001)
                            ____________________________________

                       Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    November 6, 2014
            Before: FUENTES, GREENAWAY, JR. and VANASKIE, Circuit Judges

                                      (Opinion filed: November 19, 2014)

                                                       _________

                                                       OPINION*
                                                       _________


PER CURIAM

           Pro se petitioner James Platts has filed a petition for a writ of mandamus seeking

the issuance of a subpoena to the Department of the Treasury, purportedly under the

Freedom of Information Act (“FOIA”), demanding the “timely distribution of an




*
    This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not constitute binding precedent.
identified information CD” from the Internal Revenue Service (“IRS”). We will deny the

petition.

       Mandamus is an extraordinary remedy. See Kerr v. United States Dist. Ct., 426

U.S. 394, 402 (1976). To obtain mandamus relief, a petitioner must establish that “(1) no

other adequate means exist to attain the relief he desires, (2) the party’s right to issuance

of the writ is clear and indisputable, and (3) the writ is appropriate under the

circumstances.” Hollingsworth v. Perry, 558 U.S. 183, 190 (2010) (per curiam) (internal

quotation marks, alteration omitted). Additionally, mandamus cannot be used as a

substitute for an appeal. Madden v. Myers, 102 F.3d 74, 77 (3d Cir. 1996), superseded

on other grounds by 3d Cir. L.A.R. 24.1(c) (1997).

       Generally, a FOIA request is made to an agency, which then must comply with or

deny the request within twenty working days of its receipt of the request. The agency

must respond to any appeal filed within twenty working days of its receipt of the appeal.

See 5 U.S.C. § 552(a)(6)(A). Although Platts states that the IRS agreed to make

available the information requested, he claims that he never received a copy of the CD

containing that information at the institution where he is incarcerated. Platts does not

indicate whether he requested any additional assistance from the agency in obtaining the

CD or whether he sought further review of his request. It does appear, however, that he

requested the assistance of the District Court in obtaining the information through the

filing of a “motion” in his underlying criminal action.




                                              2
       Under the All Writs Act, Congress has conferred jurisdiction on this Court to issue

writs of mandamus “in aid of” our jurisdiction. 28 U.S.C. ' 1651(a). “A writ of

mandamus has traditionally been available to a court of appeals only ‘to confine an

inferior court to a lawful exercise of its prescribed jurisdiction or to compel it to exercise

its authority when it is its duty to do so.’” See Madden, 102 F.3d at 77 n. 3 (quoting Will

v. United States, 389 U.S. 90, 95 (1967)). Platts, however, does not contend that the

District Court has unreasonably delayed disposition of his motion, see id. at 79, and, in

fact, a review of the District Court docket indicates that his “motion” was denied by an

order entered on July 1, 2014. Platts did not seek appellate review of the District Court’s

determination.

Accordingly, because Platts has not demonstrated that mandamus relief is warranted, we

will deny the petition.




                                               3